UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- Strategic Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 08/31 Date of reporting period: 11/30/16 The following N-Q relates only to the Registrant's series listed below and does not relate to any series of the Registrant with a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q will be filed for any series with a different fiscal year end, as appropriate. Dreyfus Conservative Allocation Fund Dreyfus Growth Allocation Fund Dreyfus Moderate Allocation Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Conservative Allocation Fund November 30, 2016 (Unaudited) Registered Investment Companies - 100.0% Shares Value ($) Domestic Equity - 37.2% Dreyfus Appreciation Fund, Cl. Y 48,334 a 1,833,317 Dreyfus Disciplined Stock Fund 36,922 a 1,263,851 Dreyfus Opportunistic Midcap Value Fund, Cl. Y 20,214 a 679,378 Dreyfus Research Growth Fund, Cl. Y 168,670 a 2,395,118 Dreyfus Smallcap Stock Index Fund, Investor Shares 24,812 a 769,167 Dreyfus Strategic Value Fund, Cl. Y 51,855 a 2,027,528 Dreyfus Structured Midcap Fund, Cl. Y 23,922 a 708,092 Dreyfus U.S. Equity Fund, Cl. Y 92,098 a 1,691,847 Dreyfus/The Boston Company Small/Mid Cap Growth Fund, Cl. Y 39,642 a,b 690,561 Domestic Fixed Income - 47.4% Dreyfus Bond Market Index Fund, BASIC Shares 326,004 a 3,354,583 Dreyfus High Yield Fund, Cl. I 321,162 a 1,971,933 Dreyfus Intermediate Term Income Fund, Cl. Y 450,997 a 5,980,223 Dreyfus Ultra Short Income Fund, Institutional Shares 399,764 a 4,025,626 Foreign Equity - 6.9% Dreyfus Emerging Markets Fund, Cl. Y 31,007 a 279,680 Dreyfus Global Real Estate Securities Fund, Cl. Y 31,574 a 275,640 Dreyfus International Equity Fund, Cl. Y 14,208 a 456,784 Dreyfus International Stock Index Fund, Investor Shares 28,367 a 416,140 Dreyfus/Newton International Equity Fund, Cl. Y 26,245 a 458,499 International Stock Fund, Cl. Y 23,833 a 350,827 Foreign Fixed Income - 8.5% Dreyfus Emerging Markets Debt Local Currency Fund, Cl. Y 108,525 a,b 1,176,411 Dreyfus International Bond Fund, Cl. Y 107,068 a 1,576,034 Total Investments (cost $31,203,037) % Liabilities, Less Cash and Receivables .0 % ) Net Assets % a Investment in affiliated mutual fund. b Non-income producing security. STATEMENT OF INVESTMENTS (Unaudited) (continued) Portfolio Summary (Unaudited) † Value (%) Mutual Funds: Domestic 84.6 Mutual Funds: Foreign 15.4 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Conservative Allocation Fund November 30, 2016 (Unaudited) The following is a summary of the inputs used as of November 30, 2016 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Mutual Funds 32,381,239 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments are valued at the net asset value of each underlying fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date and are generally categorized within Level 1 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before NOTES the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. At November 30, 2016, accumulated net unrealized appreciation on investments was $1,178,202, consisting of $2,344,004 gross unrealized appreciation and $1,165,802 gross unrealized depreciation. At November 30, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Growth Allocation Fund November 30, 2016 (Unaudited) Registered Investment Companies - 100.2% Shares Value ($) Domestic Equity - 58.8% Dreyfus Appreciation Fund, Cl. Y 48,797 a 1,850,861 Dreyfus Disciplined Stock Fund 36,821 a 1,260,387 Dreyfus Opportunistic Midcap Value Fund, Cl. Y 23,662 a 795,270 Dreyfus Research Growth Fund, Cl. Y 188,546 a 2,677,347 Dreyfus Smallcap Stock Index Fund, Investor Shares 24,843 a 770,137 Dreyfus Strategic Value Fund, Cl. Y 50,161 a 1,961,291 Dreyfus Structured Midcap Fund, Cl. Y 23,971 a 709,531 Dreyfus U.S. Equity Fund, Cl. Y 91,748 a 1,685,414 Dreyfus/The Boston Company Small/Mid Cap Growth Fund, Cl. Y 39,761 a,b 692,642 Domestic Fixed Income - 25.3% Dreyfus Bond Market Index Fund, Basic Shares 37,801 a 388,976 Dreyfus High Yield Fund, Cl. I 63,087 a 387,355 Dreyfus Intermediate Term Income Fund, Cl. Y 86,514 a 1,147,174 Dreyfus Ultra Short Income Fund, Institutional Shares 339,198 a 3,415,720 Foreign Equity - 13.6% Dreyfus Emerging Markets Fund, Cl. Y 47,474 a 428,212 Dreyfus Global Real Estate Securities Fund, Cl. Y 55,309 a 482,847 Dreyfus International Equity Fund, Cl. Y 16,606 a 533,875 Dreyfus International Stock Index Fund, Investor Shares 33,156 a 486,404 Dreyfus/Newton International Equity Fund, Cl. Y 30,439 a 531,778 International Stock Fund, Cl. Y 27,817 a 409,474 Foreign Fixed Income - 2.5% Dreyfus Emerging Markets Debt Local Currency Fund, Cl. Y 20,899 a,b 226,548 Dreyfus International Bond Fund, Cl. Y 20,576 a 302,876 Total Investments (cost $18,642,065) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Investment in affiliated mutual fund. b Non-income producing security. STATEMENT OF INVESTMENTS (Unaudited) (continued) Portfolio Summary (Unaudited) † Value (%) Mutual Funds: Domestic 84.1 Mutual Funds: Foreign 16.1 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Growth Allocation Fund November 30, 2016 (Unaudited) The following is a summary of the inputs used as of November 30, 2016 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Mutual Funds 21,144,119 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments are valued at the net asset value of each underlying fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date and are generally categorized within Level 1 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before NOTES the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. At November 30, 2016, accumulated net unrealized appreciation on investments was $2,502,054, consisting of $2,870,498 gross unrealized appreciation and $368,444 gross unrealized depreciation. At November 30, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Moderate Allocation Fund November 30, 2016 (Unaudited) Registered Investment Companies - 100.0% Shares Value ($) Domestic Equity - 47.5% Dreyfus Appreciation Fund, Cl. Y 118,070 a 4,478,402 Dreyfus Disciplined Stock Fund 89,614 a 3,067,471 Dreyfus Opportunistic Midcap Value Fund, Cl. Y 44,738 a 1,503,638 Dreyfus Research Growth Fund, Cl. Y 433,057 a 6,149,411 Dreyfus Smallcap Stock Index Fund, Investor Shares 58,733 a 1,820,727 Dreyfus Strategic Value Fund, Cl. Y 123,916 a 4,845,100 Dreyfus Structured Midcap Fund, Cl. Y 57,044 a 1,688,499 Dreyfus U.S. Equity Fund, Cl. Y 220,092 a 4,043,090 Dreyfus/The Boston Company Small/Mid Cap Growth Fund, Cl. Y 93,508 a,b 1,628,907 Domestic Fixed Income - 36.6% Dreyfus Bond Market Index Fund, Basic Shares 345,609 a 3,556,314 Dreyfus High Yield Fund, Cl. I 385,058 a 2,364,258 Dreyfus Intermediate Term Income Fund, Cl. Y 549,976 a 7,292,681 Dreyfus Ultra Short Income Fund, Institutional Shares 925,091 a 9,315,666 Foreign Equity - 10.5% Dreyfus Emerging Markets Fund, Cl. Y 116,219 a 1,048,296 Dreyfus Global Real Estate Securities Fund, Cl. Y 95,644 a 834,974 Dreyfus International Equity Fund, Cl. Y 39,196 a 1,260,153 Dreyfus International Stock Index Fund, Investor Shares 77,104 a 1,131,121 Dreyfus/Newton International Equity Fund, Cl. Y 70,312 a 1,228,346 International Stock Fund, Cl. Y 64,677 a 952,044 Foreign Fixed Income - 5.4% Dreyfus Emerging Markets Debt Local Currency Fund, Cl. Y 127,639 a,b 1,383,611 Dreyfus International Bond Fund, Cl. Y 129,602 a 1,907,739 Total Investments (cost $57,309,969) % Liabilities, Less Cash and Receivables .0 % ) Net Assets % a Investment in affiliated mutual fund. b Non-income producing security. STATEMENT OF INVESTMENTS (Unaudited) (continued) Portfolio Summary (Unaudited) † Value (%) Mutual Funds: Domestic 84.1 Mutual Funds: Foreign 15.9 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Moderate Allocation Fund November 30, 2016 (Unaudited) The following is a summary of the inputs used as of November 30, 2016 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Mutual Funds 61,500,448 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments are valued at the net asset value of each underlying fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date and are generally categorized within Level 1 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before NOTES the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. At November 30, 2016, accumulated net unrealized appreciation on investments was $4,190,479, consisting of $5,980,392 gross unrealized appreciation and $1,789,913 gross unrealized depreciation. At November 30, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Strategic Funds, Inc. By: /s/ Bradley J.
